The opinion of the judge at Special Term was as follows:
Gaynor, J.:
. It is the rule not to change the venue for the convenience of witnesses from any of the adjacent counties to New York county.
The county seat of Westchester county is convenient to New York city. This case is not so exceptional as to cause a departure from the rule. The long distances in the country, which necessitate changes of venue, do not exist hereabouts. It cannot be said to be any grave inconvenience to go a distance which takes only an hour or less.
The strong tone of the brief submitted is quite unnecessary. It stands on the alleged right of the defendant, whereas it is not a matter of right. The alleged injustice is imaginary. Motion denied.